Citation Nr: 0903682	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-25 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of right 
foot stress fracture.

2.  Entitlement to service connection for right knee 
bursitis.

3.  Entitlement to service connection for left knee bursitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2002 to April 
2005.  Service in Iraq and award of the Combat Infantry Badge 
are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran's May 2005 claim was granted in-part and denied 
in-part in the September 2005 rating decision.  The veteran 
disagreed with the decision regarding entitlement to service 
connection for residuals of a right foot stress fracture and 
bilateral knee bursitis and perfected an appeal of those 
issues.  

Issues not on appeal

The September 2005 rating decision granted service connection 
for residuals of a right bunionectomy and a bunion of the 
left great toe.  The record does not indicate that the 
veteran disagreed with the evaluation of disability ratings 
provided by the RO for those disabilities.  Thus, the issues 
are not in appellate status and will be discussed no further 
herein.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
current residuals of a right foot stress fracture.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
current bursitis condition of either the right or left knee.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a 
right foot stress fracture is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for right knee bursitis 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Entitlement to service connection for left knee bursitis 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection and contends that he 
suffers from pain caused by the residuals of a right foot 
stress fracture he incurred during active duty.  He also 
contends that his knees have a bursitis condition that was 
caused by carrying heavy gear during active duty.  The Board 
will first address preliminary matters and then render a 
decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in a letter dated 
May 2005 about the information and evidence that is necessary 
to substantiate his claim for service connection by informing 
the veteran that the evidence must show that he had an injury 
in military service or a disease that began in or was made 
worse during military service, or there was an event in 
service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.  

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In the present appeal, the veteran was provided with notice 
of the first three Dingess elements, but was not provided 
specific notice of how VA determines a disability rating and 
an effective date.  However, the lack of such notice is not 
prejudicial to the veteran because the RO denied service 
connection for the issues on appeal and a disability rating 
and an effective date are not yet material to the veteran's 
claim.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical 
records, VA treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  The veteran was also provided a VA medical 
examination regarding his claims in June 2005.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran elected in writing on his VA Form 9 
substantive appeal dated August 2006 not to present evidence 
and testimony at a hearing before a Veterans Law Judge.

The Board can not identify and the veteran has not contended 
any prejudice as a result of lack of notice or assistance in 
this case.  All procedural notice preceded the final 
adjudication of the veteran's claims.  Thus, the veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

The Board will therefore proceed to a decision on the merits.  


Entitlement to service connection for residuals of right foot 
stress fracture.

Entitlement to service connection for right knee bursitis.

Entitlement to service connection for left knee bursitis.

Because the three issues on appeal present similar facts and 
identical law, they will be presented in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  


Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each Hickson element in turn with each issue on 
appeal.

With regard to element (1) and residuals of a right foot 
stress fracture, the June 2005 examiner reviewed the 
veteran's VA claims folder and examined the veteran.  The 
examiner noted the veteran was treated for a stress fracture 
during service, but further concluded that the "stress 
fracture right foot [is] without residual problem."  No 
diagnosis of a right foot disorder related to a stress 
fracture was made.  As is indicated in the law and 
regulations section above, a service connection claim must be 
supported first with evidence of a currently diagnosed 
disability.  See Brammer and Chelte, supra.  Because the 
medical record contains no such diagnosis regarding residuals 
of a right foot stress fracture, Hickson element (1) is not 
satisfied and the claim fails on that basis alone.  

Similarly, the evidence of record does not include a 
competent diagnosis of bursitis of either the left knee or 
the right knee.  The June 2005 examiner did make the 
following statement: "[I]t is conjectural but as likely as 
not he has bursitis bilaterally of the knees with minimal 
disability preoperatively at a time he was physically 
active."  The Board finds that the examiner's statement is 
not a clear diagnosis of bursitis of the bilateral knees, but 
rather is "conjectural."  The Court has held that medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The Board further notes that the June 2005 examiner did not 
observe any swelling or other abnormality of the knee, and he 
further characterized the veteran's knee x-ray evidence as 
showing normal knees.  There is nothing in the June 2005 
examination report indicating there was objective evidence of 
bursitis in either knee.  Subsequent examinations were also 
negative.

A January 2007 Nurse Practitioner report indicates that the 
veteran's knees had "no visible deformity," that his 
strength was normal and symmetrical, and that "mild 
crepitus" was evident in both knees.  A February 2007 
orthopedic consult report indicated the veteran had a 
"symmetrical gait" and that the veteran could "toes and 
heel walk."  The February 2007 examiner noted full range of 
motion bilaterally, intact collaterals and cruciates, and 
normal motor strength.  The diagnosis was "normal exam 
bilaterally."

In sum, taking into consideration the evidence as a whole, 
the Board finds that there is no diagnosis of bursitis of 
either knee in the record, and that the June 2005 statement 
by the VA examiner is not a competent diagnosis sufficient to 
support a finding of service connection.  Thus, Hickson 
element (1) is also not satisfied with regard to bursitis of 
bilateral knees.  The claims fail for that reason.

Alternatively, the claims fail for lack of evidence of 
Hickson element (3).  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

With regard to residuals of a right foot stress fracture, 
there is no medical evidence of a nexus between any current 
condition and the injury the veteran suffered in service.  
Similarly, there is no medical evidence of record which 
indicates there is a current knee condition related to any 
in-service injury or event.  Thus, the claims also fail for 
lack of evidence of element (3).

For the reasons stated above, the Board finds that 
entitlement to service connection for residuals of right foot 
stress fracture, right knee bursitis and left knee bursitis 
are not warranted.


Additional comments

The veteran's representative seems to argue in the January 
2009 informal hearing brief that the veteran's service-
connected residuals of a right bunionectomy, currently 
evaluated as 10 percent disabling under Diagnostic Code 5280 
[Hallux valgus, unilateral] should be rated under Diagnostic 
Code 5283 [Tarsal, or metatarsal bones, malunion of, or 
nonunion of].  As this issue is not on appeal, the Board 
refers this concern to the RO for appropriate action.

The veteran's representative further contends that the 
veteran stated in the VA Form 9 dated August 2006, that he 
continued "to have problems with numbness of the right 
foot."  This complaint appears to be related to the 
veteran's service-connected residuals of a right bunionectomy 
and is therefore not on appeal in this case.  This matter is 
also referred to the RO for appropriate action.


ORDER

Entitlement to service connection for residuals of right foot 
stress fracture is denied.

Entitlement to service connection for right knee bursitis is 
denied.

Entitlement to service connection for left knee bursitis is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


